Citation Nr: 1211506	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-23 393	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUES

1.  Entitlement to service connection for a disability of the cervical spine.

2.  Entitlement to service connection for a cardiac disability.

3.  Entitlement to a rating higher than 10 percent for residuals of left knee injury with ligament laxity and traumatic arthritis.

4.  Entitlement to a rating higher than 10 percent for chondromalacia of the right patella with traumatic arthritis.

5.  Entitlement to a rating higher than 10 percent for chondromalacia of the right patella with instability.

6.  Entitlement to a rating higher than 20 percent for residuals of separation of the right acromioclavicular joint.

7.  Entitlement to a rating higher than 10 percent for residuals of a right ankle fracture.

8.  Entitlement to a rating higher than 10 percent for traumatic arthritis of the right thumb.
REPRESENTATION

Veteran represented by:	Barbara L. Kuhl, Attorney at Law

WITNESSES AT HEARING ON APPEAL

Veteran and R. M.
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from May 1975 to August 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2007 and in September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In a rating decision in November 2011, the RO granted the Veteran a total disability rating for compensation based upon individual unemployability.

The claims of service connection for a disability of the cervical spine and a cardiac disability and the claim for increase for the right thumb are REMANDED to the RO.





FINDINGS OF FACT

1.  During the appeal period, the residuals of a left knee injury with traumatic arthritis are manifested by flexion to no less than 90 degrees with pain and extension to zero degrees without pain; no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use.

2.  During the appeal period, the residuals of a left knee injury with ligament laxity are manifested by moderate instability.   

3.  Chondromalacia of the right patella with traumatic arthritis is manifested by flexion to no less than 110 degrees with pain and extension to zero degrees without pain; no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use.

4.  Chondromalacia of the right patella with instability is manifested by slight laxity.

5.  The residuals of separation of the right acromioclavicular joint (major extremity) are manifested by pain with range of motion at or above shoulder level; the disability has been manifested by pain with flexion to 105 degrees and abduction to 80 degrees, which does not more nearly approximate limitation of arm motion halfway between the side and shoulder level.   

6.  Residuals of a right ankle fracture are characterized by pain and moderate limitation of motion.   






CONCLUSIONS OF LAW

1.  During the appeal period, the criteria for a rating higher than 10 percent for residuals of left knee injury with traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).

2.  During the appeal period, the criteria for a 20 percent rating for residuals of a left knee injury with ligament laxity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011). 

3.  During the appeal period, the criteria for a rating higher than 10 percent for chondromalacia of the right patella with traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2011).

4.  During the appeal, the criteria for a rating of higher than 10 percent for chondromalacia of the right patella with instability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011). 

5.  During the appeal, the criteria for a rating higher than 10 percent right residuals of separation of the right acromioclavicular joint have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202, and 5203 (2011).

6.  The criteria for a disability rating higher than 10 percent for residuals of a right ankle fracture were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011). 




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  


The RO provided pre-adjudication VCAA notice by letter, dated in September 2006.  The notice included the type of evidence needed to substantiate the claims for increase, namely, evidence that the symptoms had increased.  The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, employment records, VA records, and private medical records.  The Veteran was afforded VA examinations in September 2006 and in September 2008  






The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate the disabilities.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

After his last VA examination, the Veteran requested a new VA examination for his left knee, right knee, right shoulder, and right ankle disabilities.  Reexamination is warranted when there is a need to verify the current severity of a disability. Generally, a reexamination is required if the evidence indicates that there has been a material change in a disability.  On the VA examination in October 2010, regarding the claim for a total disability rating for compensation based upon individual unemployability, there was no objective evidence indicating that there has been a material change in the severity of the service-connected disabilities since he was last examined, and a reexamination is not warranted. 38 C.F.R. § 3.327. 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  




The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Also with periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.





Rating the Knees

The left knee is currently rated 10 percent under Diagnostic Code 5010 for traumatic arthritis.  Arthritis is rated based upon limitation of motion. Diagnostic Code 5003.

The right knee is currently rated 10 percent under Diagnostic Code 5010 for traumatic arthritis.  Arthritis is rated based upon limitation of motion.  Diagnostic Code 5003.

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).   A separate rating may be assigned for each, that is, for limitation of flexion and for limitation of extension. 

Under Diagnostic Code 5260, flexion limited to 60 degrees is zero percent disabling, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling. 

Under Diagnostic Code 5261, extension limited to 5 degrees is zero percent disabling, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling. 

Normal range of motion of the knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 







The right knee is also rated 10 percent under Diagnostic Code 5257 for instability. 
Under Diagnostic Code 5257, the criteria for 10 percent rating is either slight recurrent subluxation or slight lateral instability.  Moderate recurrent subluxation or moderate lateral instability is rated 20 percent disabling.  Severe recurrent subluxation or severe lateral instability is rated 30 percent.

Facts 

The Veteran testified that he was injured in two separate motorcycle accidents while in service, one in September 1978, and again and more seriously in July 1980. 

The Veteran filed the current claims for increase in August 2006.

On VA examination in September 2006, the Veteran complained of bilateral knee pain, weakness, stiffness, swelling, instability, fatigue, and a lack of endurance.  He denied locking.  The Veteran stated that left knee gave out, which caused him to fall.  The Veteran stated that the left knee had been drained several times.  He described flare- ups, when climbing stairs, and that the frequency and duration of the flare- ups varied.   He stated that he did not use a knee brace in his civilian job as a postal carrier because it irritated his legs, but he used a brace at home.  He stated that he had a 12 mile walking route and he has had a hard time because left knee instability, causing him to fall.  The Veteran stated that his activities of daily living were affected only if he had to walk uneven ground or on stairs.

On physical examination, the deep tendon reflexes were equal.  Sensation was intact.  Muscle strength was normal.  There were no deformities of either knee.  The McMurray, Lachman, and drawer tests were negative.  For the right knee, flexion and extension were from 0 to 120 degrees with pain at the end points.  There was no change with repetition.  For the left t knee, flexion and extension were from 0 to 110 degrees with pain at the end points.  There was no change with repetition.




X-rays showed degenerative changes and loss of cartilage loss in the left knee. 

In March 2007, the Veteran sought emergency treatment because of long standing left knee pain that had become worse over the previous weeks.  The pertinent findings were full strength and a 15 degree loss of motion.  There was some crepitus in the left knee with full extension.

In November 2007, the Veteran sought treatment after suffering a twisting injury at work that resulted in pain along the medial aspect of the right knee.  There was a small palpable effusion and fine crepitus with range of motion, which was from 0 degrees to 110 degrees.  He was stable to varus, valgus, anterior, and posterior stresses.  The Lachman and the McMurray tests were negative.  An MRI showed a tear in the medial meniscus.  

In September 2008 on VA examination, the Veteran complained of constant right knee pain and intermittent left knee pain.  The Veteran complained of symptoms of weakness, stiffness, swelling, fatigue, and a lack of endurance.  He described locking in the right knee and instability in the left knee and flare- ups with walking.  The frequency and duration of the flare- ups varied.  The Veteran stated that he missed 60 days of work in the last year due to knee and ankle disabilities.  

On physical examination, there was no obvious deformity in either knee.  The examiner did not elicit any tenderness.  Both knees were stable with crepitus.  The right knee range of motion was from 0 to 110 degrees with pain at the end points reducing flexion to 100 degrees.  There was no change with repetition.  The left knee had a range of motion was from 0 to 110 degrees with pain at the end point, reducing flexion to 100 degrees.  X-rays demonstrated degenerative changes and loss of left knee cartilage.  






In July 2009, an MRI showed advanced degenerative changes in the left knee and a near complete loss of articular cartilage.  There also was a complex tear of the lateral meniscus and intra-articular loose bodies.

In August 2009, extension was to 20 degrees and flexion was to 100 degrees in the left knee and zero to 100 degrees in the right knee.  There was no effusion or masses.  The Lachman test and pivot shift tests were negative and there was no laxity with varus and valgus testing.  The left knee pain was attributed to advance degenerative joint disease.  

In December 2009, the Veteran stated his knees affected his ability to stand. 

In April 2010, the Veteran stated that steroid injections to treat his symptoms had failed.  

In August 2010, the Veteran was getting out of his mail carrier when his left knee gave way and he could not straighten his leg.  Range of motion was from 0 degrees to 130 degrees.  He stood with a slight valgus alignment and walked with a slow gait.  There was a trace of laxity and the Lachman's test was 1 to 2 +.  There was no effusion or crepitus.  The diagnosis was end-stage degenerative changes of the lateral compartment and a valgus deformity and significant patellofemoral arthritic changes.  An MRI showed and old tear of the anterior cruciate ligament.  

In October 2010 on VA examination for a total disability rating.  The Veteran complained of left knee instability.  He also complained of pain, stiffness, weakness, but he did not have any loss of coordination.  The Veteran did not have any dislocation, subluxation, locking, or effusion.  He did have swelling.  As to the right knee, he experienced pain and swelling.  Unlike flare-ups for the left knee, any flare- ups of the right knee were moderate, occurring about once a week.  He was unable to stand for more than a few minutes and he could walk only a few yards, which required the use of a brace and a cane.  



The Veteran had an antalgic gait.  The right knee had a range of motion from 0 to 110 degrees, which did not change after repetition. There was no instability in the right knee.

The left knee had crepitus, edema, effusion, tenderness, and guarding of movement.  The range of motion for the left knee was from zero degrees to 95 degrees, reduced to 90 degrees after repetition.  The VA examiner noted moderate anterior to posterior instability (1 to 2 +) and mild collateral ligament instability in the left knee.  There was a meniscus tear, but no locking.  The McMurray's test was positive.  

In November 2011, the Veteran described left knee instability, which resulted in falling.
Analysis

Left Knee 

The Veteran is currently rated 10 percent under Diagnostic Code 5260 for limitation of flexion.

On VA examination in September 2006, flexion was to 110 degrees with pain and extension was to 0 degrees.  Pain for both ranges occurred at the end points. There was no fatigue, weakness, lack of endurance, effusion, or locking.  Flexion to 110 degrees with pain at the end point does not more nearly approximate or equate to flexion limited to 30 degrees, the criterion for the next higher rating higher for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.  






Extension to 0 degrees does not more nearly approximate or equate to extension limited to 10 degrees, the criterion for a 10 percent rating for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion. 

In March 2007, flexion of the left knee was 15 degrees less than normal or 125 degrees with pain and extension was full or to 0 degrees.  Pain for both ranges occurred at the end points.  There was no notation as to fatigue, weakness, lack of endurance, effusion, or locking.  Therefore, the examination is inadequate to consider functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.  Nevertheless, the Board notes flexion to 125 degrees does not more nearly approximate or equate to flexion limited to 30 degrees, the criterion for the next higher rating higher for limitation of flexion under Diagnostic Code 5260 and extension limited to 0 degrees does not more nearly approximate or equate to extension limited to 10 degrees, the criterion for a separate rating of 10 percent for limitation of extension under Diagnostic Code 5261.

On VA examination in September 2008, flexion was to 110 degrees and extension was to 0 degrees.  Pain for both ranges occurred at the end points. There was no fatigue, weakness, lack of endurance, effusion, or locking.  Flexion to 110 degrees with pain at the end point does not more nearly approximate or equate to flexion limited to 30 degrees, the criterion for the next higher rating higher for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion. 







Extension limited to 0 degrees does not more nearly approximate or equate to extension limited to 10 degrees, the criterion for a separate rating of 10 percent for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion. 

In August 2009, the Veteran's extension was to 20 degrees and flexion was to 100 degrees in the left knee.  The examination is inadequate to consider functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, and repetitive motion.  Nevertheless, flexion to 100 degrees does not more nearly approximate or equate to flexion limited to 30 degrees, the criterion for the next higher rating higher for limitation of flexion under Diagnostic Code 5260.

As for loss of extension under Diagnostic Code 5261, extension was to 20 degrees.  No other measurements on the loss of extension resulted in a loss of 10 degrees or more.  Reconciling the various reports into a consistent disability picture that accurately reflects the disability, the overall findings show that extension of the left knee is equal to zero degrees, except for the one isolated finding in August 2009, and that finding could be attributed to the recent injury. Instead, examinations and measurements both before and after show no limitation of extension.

In August 2010, the Veteran re-injured his left knee with range of motion from 0 degrees to 130 degrees, but there was no notation as to fatigue, weakness, lack of endurance, effusion, or locking.  Therefore, the examination is inadequate to consider functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.  Nevertheless, flexion to 130 degrees does not more nearly approximate or equate to flexion limited to 30 degrees, the criterion for the next higher rating higher for limitation of flexion under Diagnostic Code 5260.




And extension limited to 0 degrees does not more nearly approximate or equate to extension limited to 10 degrees, the criterion for 10 percent for limitation of extension under Diagnostic Code 5261.

In October 2010, the range of motion for the left knee was zero degrees to 95 degrees, reduced to 90 degrees after repetition.  

Flexion to 90 degrees with pain and after repetition does not more nearly approximate or equate to flexion limited to 30 degrees, the criterion for the next higher rating higher for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion. 

Extension limited to 0 degrees does not more nearly approximate or equate to extension limited to 10 degrees, the criterion for a separate rating of 10 percent for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion. 

The 10 percent rating is the minimum compensable rating for the knee.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis); see Mitchell v. Shineski, 25 Vet. App. 32 (2011) (painful itself does not equate to functional loss under 38 C.F.R. § 4.40).

In sum, the Board concludes that the evidence does not establish that the Veteran's left knee disability should be awarded a rating higher than 10 percent under Diagnostic Code 5260 or a separate compensable rating under Diagnostic Code 5261 for limitation of extension.





During the appeal period, on the September 2006 VA examination, the Veteran stated the left knee gave, causing him to fall, but the McMurray, Lachman and drawer tests were negative.  In November 2007, the Veteran was stable to varus, valgus, anterior, and posterior stresses and the Lachman and the McMurray test were negative.  In the September 2008 VA examination, the Veteran stated he experienced locking in the right knee but giving way in the left.  In December 2009, the Veteran stated both knees, mostly the left knee affected his ability to stand. In August 2010, the Veteran was trying to exit his mail carrier when his left leg gave way and caused him to fall.  At this time, he had a positive Lachman's test.  There was moderate anterior to posterior instability (1 to 2 +) and mild collateral ligament instability in the left knee.  The Veteran has testified about left knee instability two to three times a week, resulting in falls.  

The findings show that the Veteran does have laxity in the left knee in addition to limitation of flexion under Diagnostic Code 5260.  A separate rating is warranted as laxity and loss of motion are separate and distinct disabilities.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Reconciling the evidence into a consistent disability picture that accurately reflects the disability, the laxity of the Veteran's left knee, resulting in falls with a few objective signs of laxity is analogous to moderate instability of the knee under Diagnostic Code 5257 and warrants a 20 percent rating.  The instability however does not more nearly approximate or equate to severe recurrent subluxation or severe lateral instability for the next higher rating, 30 percent, under Diagnostic Code 5257.  

There is evidence of a meniscal tear.  Under Diagnostic Code 5259, a 10 percent rating is assigned for surgically removal of a semilunar cartilage that is symptomatic.  The Veteran has not had surgery for removal of a semilunar cartilage.  To the extent the tears have created symptoms that equate to surgically removed semilunar cartilage that is symptomatic, there is no evidence of any symptoms not already rated under Diagnostic Code 5257 or 5260 and to also rate the same symptoms under Diagnostic Code 5259 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14.  Stated another way, the Veteran's symptoms of pain, loss of motion, instability, and other symptoms are already rated under the other diagnostic codes and a separate rating for symptomatic removal of a semilunar cartilage would be duplicative or overlapping the other ratings.  

The Board has considered the application of other diagnostic codes in order to afford the Veteran a higher rating but does not find any raised by the evidence.

 Right Knee

The Veteran is currently rated 10 percent under Diagnostic Code 5260 for arthritis of the right knee (limitation of flexion) and rated 10 percent under Diagnostic Code 5257 for instability.

On VA examination in September 2006, flexion was to 120 degrees with pain and extension was to 0 degrees.  Pain for both ranges occurred at the end points.  There was no fatigue, weakness, lack of endurance, effusion, or locking upon repetition.  Flexion to 120 degrees with pain at the end point does not more nearly approximate or equate to flexion limited to 30 degrees, the criterion for the next higher rating higher for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion. 

Extension limited to 0 degrees does not more nearly approximate or equate to extension limited to 10 degrees, the criterion for a separate rating of 10 percent for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion. 

In November 2007, after suffering a twisting injury at work that resulted in pain along the medial aspect of the right knee, the Veteran's range of motion was from 0 degrees to 110 degrees.  There was no notation as to fatigue, weakness, lack of endurance, effusion, or locking.  


Therefore, the examination is inadequate to consider functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.  Nevertheless flexion to 110 degrees does not more nearly approximate or equate to flexion limited to 30 degrees, the criterion for the next higher rating higher for limitation of flexion under Diagnostic Code 5260 and extension limited to 0 degrees does not more nearly approximate or equate to extension limited to 10 degrees, the criterion for a separate rating of 10 percent for limitation of extension under Diagnostic Code 5261.

On VA examination in September 2008, flexion was to 110 degrees with pain and extension was to 0 degrees.  Pain for both ranges occurred at the end points.  There was no fatigue, weakness, lack of endurance, effusion, or locking upon repetition.  Flexion to 110 degrees with pain at the end point does not more nearly approximate or equate to flexion limited to 30 degrees, the criterion for the next higher rating higher for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion. 

Extension limited to 0 degrees does not more nearly approximate or equate to extension limited to 10 degrees, the criterion for a separate rating of 10 percent for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion. 

On VA examination in October 2010, flexion was to 110 degrees with pain and extension was to 0 degrees.  Pain for both ranges occurred at the end points.  There was no fatigue, weakness, lack of endurance, effusion, or locking upon repetition.  Flexion to 110 degrees with pain at the end point does not more nearly approximate or equate to flexion limited to 30 degrees, the criterion for the next higher rating higher for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion. 


Extension limited to 0 degrees does not more nearly approximate or equate to extension limited to 10 degrees, the criterion for a separate rating of 10 percent for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion. 

In sum, the Board concludes that the evidence does not establish that the Veteran's right knee disability should be awarded a rating higher than 10 percent under Diagnostic Code 5260 for limitation of flexion or a compensable rating for limitation of extension under Diagnostic Code 5261.

For the entire relevant period under appeal, there is evidence of instability, and the Veteran is already rated for instability of the right knee under Diagnostic Code 5257 at 10 percent, which is awarded for slight instability.  In September 2006, the Veteran reported episodes of instability due to the left knee, but not the right knee and all testing of the right knee, including the McMurray, Lachman and drawer tests were all negative.  In March 2007, the Veteran's right knee was stable to varus, valgus, anterior, posterior stresses and the Lachman and the McMurray tests.  In October 2010, the examiner did not note any instability in the right knee.  The Veteran has testified to the right knee contributing to his falls but it is mostly his left knee.  


The laxity of the Veteran's right knee is analogous to slight instability of the knee under Diagnostic Code 5257 and does not more nearly approximate or equate to moderate recurrent subluxation or moderate lateral instability for the next higher rating, 20 percent, under Diagnostic Code 5257. 

A 10 percent rating is the minimum compensable rating for the knee.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis); see Mitchell v. Shineski, 25 Vet. App. 32 (2011) (painful itself does not equate to functional loss under 38 C.F.R. § 4.40).



Right Shoulder

The Veteran is currently rated 20 percent for the right shoulder disability under Diagnostic Code 5201 for limitation of motion of the shoulder.  The evidence indicates the Veteran is right handed.

Under Diagnostic Code 5201, the criterion for a 20 percent rating for the dominant (major extremity) is limitation of the arm at shoulder level, that is, to 90 degrees of flexion or abduction. The criterion for the next higher rating for the major extremity, 30 percent, is limitation of the arm to midway between the side and shoulder level, that is, 45 degrees. 

Under Diagnostic Code 5203, malunion of the clavicle, the criteria for a 20 percent rating is dislocation or loose movement of the clavicle or scapula. 

Under Diagnostic Code 5202, the criteria for a 20 percent rating, the lowest rating, are infrequent episodes of dislocation with guarding of movement only at shoulder level.  The criteria for a 30 percent are frequent episodes of dislocation with guarding of all arm movements. 

Normal range of motion in the shoulder is from 0 to 180 degrees of flexion, 0 to 180 degrees of abduction, and 90 degrees of external or internal rotation.  Flexion or abduction limited to 90 degrees equates to shoulder level. 38 C.F.R. § 4.71a, Plate I. 

Facts

The Veteran was afforded a VA examination in September 2006.  He described a constant aching pain that occasionally turned into a burning pain.  The Veteran also experienced stiffness, weakness, a grating sensation, fatigue, and a lack of endurance.  There was no swelling, heat, redness, instability, or giving way.  




The Veteran did not have any flare- ups, dislocations, recurrent subluxations, or inflammatory arthritis.  The right shoulder disability did not interfere with his job as a mail carrier.  

There were no obvious deformities on examination, but the Veteran had a weakened right hand grip of 80 pounds compared to 100 pounds on the left and muscle strength overall was 4 out of  on the right.  Reflexes and sensation were normal.  Right shoulder flexion was to 90 degrees and abduction was to 90 degrees.  Abduction decreased to 80 degrees with repetition due to pain.  Internal and external rotation were both 40 degrees, but unchanged after repetition.  Pain was present in all aspects of the range of motion.  X-rays demonstrated osteophytes at the mid and distal clavicle, which were compatible with the in-service injury and subsequent degenerative changes.  The diagnosis was degenerative joint disease of the right shoulder with a history of separation.

In September 2008, the Veteran was afforded a second VA examination.  He described occasional aching pain, decreased range of motion, weakness, fatigue, and a lack of endurance.  There was no swelling, heat, redness, instability, or giving way, or locking.  Flare- ups occurred due to weather or with increase in use.  The Veteran did not have any dislocations, or recurrent subluxations, or inflammatory arthritis.  The right shoulder disability did not cause any occupational limitations with his job as a mail carrier, because he carried the mail with his left shoulder.  The only limitation resulted from an inability to reach up high.

There were no obvious deformities on examination, but the Veteran had a weakened right hand grip of 70 pounds compared to 100 pounds on the left.  Muscle strength was 4 out of 5 on the right.  Reflexes and sensation were normal.  Right shoulder flexion was to 120 degrees and abduction was to 105 degrees, both with pain at the end points.  Internal rotation was to 65 degrees and external rotation was 60 degrees but only external rotation changed after repetition to 55 degrees.  Pain was present in all aspects of the range of motion.  



In October 2010, as part of a VA examination regarding the Veteran's claim for total disability, the Veteran stated he was now experiencing pain in the right shoulder when he used his arms to get out of a chair.  The Veteran did not have episodes of dislocation or subluxation, locking, or tenderness.  Flare-ups occurred by pushing himself out of the chair, using his cane, or reaching overhead. 

The VA examiner noted crepitus, tenderness, and guarding of movement.  Right shoulder flexion was to 105 degrees and abduction was to 80 degrees.  Internal rotation was to 50 degrees and external rotation was 45 degrees, but only external rotation changed after repetition to 55 degrees.  Pain was present in all aspects of the range of motion, which unchanged after repetition.

The Veteran testified he must used a cane because of his lower extremity disabilities, but use of the cane made his right shoulder pain worse.  R. M. testified that the Veteran was falling more, which she attributed in part to more instability and pain with the arm and hand holding the cane.  

Analysis

On VA examination in September 2006, flexion was to 90 degrees with pain and abduction was to 90 degrees; abduction, however, decreased to 80 degrees upon repetition.  Flexion to 90 degrees and abduction to 80 degrees does not more nearly approximate or equate to flexion or abduction representing limitation of the arm to midway between the side and shoulder level, the criterion for the next higher rating higher for limitation of flexion under Diagnostic Code 5201, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion. 

On VA examination in September 2008, flexion was to 120 degrees and abduction was 105 degrees, both with pain at the end points.  




Flexion to 120 degrees and abduction to 105 degrees does not more nearly approximate or equate to flexion or abduction representing limitation of the arm to midway between the side and shoulder level, the criterion for the next higher rating higher for limitation of flexion under Diagnostic Code 5201, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion. 

On VA examination in October 2010, flexion was to 105 degrees with pain and abduction was to 80 degrees.  Pain for both ranges occurred at the end points.  Pain was present throughout the entire range of motion, but there was no change upon repetition.  Functional loss due to pain is rated at the same level where functional loss is impeded.  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion should be considered.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Therefore, flexion to 105 degrees and abduction to 80 degrees does not more nearly approximate or equate to flexion or abduction representing limitation of the arm to midway between the side and shoulder level, the criterion for the next higher rating higher for limitation of flexion under Diagnostic Code 5201, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion. 

In sum, the clinical findings with regard to limitation of motion of the right shoulder joint do not show that the Veteran satisfies the criteria for a 30 percent rating under Diagnostic Code 5201.  As the criteria for a 30 percent rating for the major extremity is limitation of flexion or abduction to limitation of the arm to midway between the side and shoulder level, that is 45 degrees under Diagnostic Code 5201 and as the findings of flexion and of abduction, as noted, do not more nearly approximate or equate to 45 degrees or limitation of the arm to midway between the side and shoulder level, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40 , 4.45, 4.59, and repetitive motion. 


As the evidence does not show ankylosis or impairment of the humerus, clavicle, or scapula, Diagnostic Codes 5200, 5202 and 5203 are not applicable.   

For reasons expressed, the preponderance of the evidence is against the claim for a rating higher than 20 percent and the benefit-of-the- doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Right Ankle 

The Veteran is currently rated 10 percent for residuals of a fracture of the right ankle under Diagnostic Code 5271.  

Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a. 

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees. 38 C.F.R. § 4.71, Plate II.

Disabilities of the ankle may also be rated under Diagnostic Code 5270, ankylosis.  Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  As the Veteran's ankle is not ankylosed, Diagnostic Code 5270 does not apply. In a similar manner, other codes providing for a rating in higher than 10 percent for ankle disability, Diagnostic Code 5272 and 5273, require pathology not shown here, i.e., malunion or astragalectomy.  38 C.F.R. § 4.71a.




Additionally, under Diagnostic Code 5262, for impairment of the tibia and fibula, where there is malunion, a 10 percent rating is assigned for slight knee or ankle disability; a 20 percent rating is assigned for moderate knee or ankle disability; and a 30 percent rating is assigned for marked knee or ankle disability. Where there is nonunion, with loose motion, requiring brace, a 40 percent rating is assigned.  Again, however, there is no evidence of malunion or nonunion of the tibia and fibula.

Facts 

On VA examination in September 2006, the Veteran had pain in his right ankle all of the time and he had a sensation of weakness and stiffness.  He also experienced intermittent swelling, fatigue, a lack of endurance, and clicking in the joint.  There was no heat, redness, or instability.  The Veteran noticed flare- ups in wet or cold weather or using stairs, which occurred in his job as a mail carrier.  He had no dislocations or recurrent subluxations.  There was no effect on activities of daily living.

On physical examination, the VA examiner noted a trace of edema in the right ankle.  The examiner did not elicit any joint line tenderness.  Dorsiflexion was to 15 degrees, which did not change after repetition.  Plantar flexion was to 30 degrees, which also did not change after repetition.  The Veteran only experienced pain at the end of the range of motion.  The ankle was stable to inversion and eversion.  X-rays did not show any residual deficits due to trauma except the interpreting physician identified dystrophic changes in the soft tissue.

In March 2007, the Veteran sought treatment complaining of pain in both ankles which had become progressively worse.  The pain was described as chronic and intermittent.  The Veteran also described grinding, stiffness with flexion and extension in both ankles.  




In September 2008, the Veteran underwent a second VA examination.  He described intermittent pain, swelling, weakness, fatigue, and lack of endurance.  He basically described his right ankle as weak and unstable.   There was no stiffness, heat, redness, locking, or giving way.  The Veteran denied flare- ups. There were no episodes dislocations or subluxations.  The Veteran did state it was hard for him to get in and out of a boat or to ride his motorcycle.

Upon physical examination, the VA examiner did not note any deformity or tenderness to palpation in the right ankle.  Dorsiflexion was to 10 degrees, which did not change after repetition.  Plantar flexion was to 30 degrees, which also did not change after repetition.  The Veteran experienced pain during the range of motion.  The ankle was stable.  X-rays showed degenerative changes.  

On VA examination in June 2009, the dorsiflexion was to 20 degrees and plantar flexion was to 30 degrees.  

In October 2010, as part of a VA examination regarding the Veteran's claim for total disability, the Veteran stated the right ankle was weak with intermittent shooting pain that has progressively worsened.  He also had stiffness, swelling, and weakness.  There were no complaints of instability, dislocation, subluxations, or locking. 

The VA examiner noted crepitus, tenderness, and guarding of movement.  There was no ankylosis.  There were signs of ankle instability as the Veteran had a mildly positive anterior drawer sign and there was tenderness to the tendon.  Dorsiflexion was to 10 degrees and plantar flexion was to 20 degrees with no additional limitations even after repetition.  The right ankle disability had a moderate effect on chores, shopping, exercise, and recreation.  It had no effect upon bathing, dressing, or grooming. 




The Veteran testified that nothing has changed regarding his right ankle over the prior three years.  The Veteran had episodes of falling that he attributed to both his knees and the ankle.

Analysis

On VA examination in September 2006, dorsiflexion of the right ankle was to 15 degrees, which did not change after repetition.  Plantar flexion was 30 degrees, which also did not change after repetition.  The second VA examination in September 2008 revealed dorsiflexion to 10 degrees and plantar flexion was 30 degrees. Range of motion did not change after repetition.  In June 2009, dorsiflexion was to 20 degrees and plantar flexion was to 30 degrees.  In October 2010, dorsiflexion was to 10 degrees and plantar flexion was to 20 degrees with no additional limitations even after repetition.  

After a review of the evidence, the Board finds that the functional impairment of the ankles equates to moderate limitation of motion. The medical evidence does not demonstrate that the Veteran has marked limitation of motion.   Considering the Veteran's ability to dorsiflex and plantar flex together, the range of motion for the ankle is roughly 50 percent or more of normal. 

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, which addresses functional loss due to pain and weakened movement and excess fatigability, in addition to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the present record does not indicate that the Veteran has such disabling pain or functional impairment resulting from his service-connected ankle disability to warrant the assignment of a higher rating, considering, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  That is, there is no objective, quantifiable evidence of additional loss of range of motion loss due to pain on use or during flare-ups that would equate to a marked limitation of motion of the ankle.  




Moreover, in assessing the effect on the Veteran's s usual occupation o daily activities, one VA examiner found moderate impairment as to chores, shopping, recreation, and exercise. There was no impairment on feeding, bathing, dressing, toileting, and grooming.  

In light of the foregoing, the Veteran's right ankle limitation of motion is of moderate severity and the effects of the disability are also generally of no more than moderate severity. 

As the preponderance of the evidence is against the claim for a rating higher than 10 percent for residuals of a fracture of the right ankle, the benefit-of-the-doubt standard does not apply.  38 C.F.R. § 5107(b). 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).




Comparing the Veteran's current disability levels and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology, which is limitation of motion which contemplated by the Rating Schedule for each joint involved, and the application of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.


ORDER

A rating higher than 10 percent under Diagnostic Code 5260 for residuals of a left knee injury with and traumatic arthritis is denied.

A separate rating for 20 percent under Diagnostic Code 5257 for residuals of a left knee injury with ligament laxity is granted, subject to the law and regulations governing the award of a monetary benefit.

A rating higher than 10 percent for chondromalacia of the right patella with traumatic arthritis is denied.

A rating higher than 10 percent for chondromalacia of the right patella with instability is denied.

A rating higher than 20 percent for residuals of separation of the right acromioclavicular joint is denied.

A rating higher than 10 percent for residuals of a right ankle fracture is denied.





REMAND

On the claim for a disability of the cervical spine, the Veteran testified that in the later motorcycle accident in service, he fell forward and landed on his head.  Even though he was wearing a helmet, the landing sent a force through his neck and at the same time dislocating his right shoulder.  He has had neck pain for some time.  He also testified that using a cane is pushing weight upon his neck area. He also testified that tension from his right shoulder is affecting the neck.  In addition, the medical evidence raises the question as to whether the service-connected disabilities have caused or aggravated any disability of the cervical spine disability.  As the evidence of record is insufficient to decide the claim on the applicable theories of service connection, further development under the duty to assist is needed. 

On the claim of service connection for a heart disability, in a rating decision in September 2010, the RO denied the claim.  In October 2010, the Veteran filed a notice of disagreement.  As the RO has not had the opportunity to issue a statement of the case addressing the claim, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

On the claim for increase for the right thumb, the Veteran testified that his right thumb is at an angle.  In September 2008, on VA examination, the VA examiner stated that the right thumb was ankylosed.  In October 2010, on a VA examination regarding total disability rating, the VA examiner found no ankylosis.  Another VA examination is needed to verify the current severity. 









Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his attorney a statement of the case on the claim of service connection for a heart disability to include secondary to medications prescribed for the service-connected disabilities.  

In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.  

2.  Afford the Veteran a VA examination to determine:

a).  Whether the Veteran has a disability of the cervical spine, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current cervical spine disability is related to injuries in service in motorcycle accidents or is caused by or aggravated by any service-connected disability.

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the cervical spine disability beyond its natural clinical course due to a service-connected disability, as contrasted to temporary or intermittent flare-ups of symptoms. 


If, however, after a review of the record, an opinion on causation or aggravation is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion on causation or aggravation cannot be rendered because there are several potential etiologies for any current disability when a service-connected disability is not more likely than any other to cause or to aggravate any current disability of the cervical spine and that an opinion on causation or on aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.

3.  Afford the Veteran a VA orthopedic examination to determine the degree of impairment of the right thumb.  

The VA examiner is asked:

To measure the gap, if any, between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  

To comment on functional loss due to pain and weakness, limitation of motion of other fingers affected by the thumb, or interference with overall function of the hand.  

To describe ankylosis, if any, of any joint of the thumb. 



The Veteran's file must be made available to the VA examiner for review.

4.  After the development requested is completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


